      Case 3:11-cr-02393-JAH Document 246 Filed 11/19/20 PageID.922 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                         Case No.: 11cr2393-JAH
12                                    Plaintiff,
                                                       ORDER GRANTING DEFENDANT’S
13   v.                                                MOTION FOR COMPASSIONATE
                                                       RELEASE (Doc. No. 237).
14   CHAD EDWIN BRACKETT,
15                                  Defendant.
16
17                                     INTRODUCTION
18         Pending before the Court is Defendant Chad Edwin Brackett’s Motion for
19   Compassionate Release. See Doc. No. 237. The Government does not oppose the motion.
20   See Doc. No. 238. After a careful review of the pleadings submitted, and for the reasons
21   set forth below, IT IS HEREBY ORDERED the motion is GRANTED.
22                                      BACKGROUND
23         Defendant Chad Edwin Brackett (“Defendant’ or “Mr. Brackett”) pled guilty to an
24   information charging him with knowingly and intentionally conspiring with others to
25   distribute 50 grams and more of methamphetamine in violation of 21 U.S.C. §§ 841(a)(1),
26   846. See Doc. No. 85 at 2. On January 22, 2013, the Honorable Irma E. Gonzalez sentenced
27   Defendant to 151-months in custody, and five years of supervised release. See Doc. Nos.
28   177, 184.

                                                   1
                                                                                  11cr2393-JAH
         Case 3:11-cr-02393-JAH Document 246 Filed 11/19/20 PageID.923 Page 2 of 6



 1           On July 21, 2020, Defendant, through counsel, filed a motion for Compassionate
 2   Release under the First Step Act, citing pre-existing conditions of HIV and Hepatitis C1
 3   and the ongoing health concerns brought by COVID-19 throughout the BOP as the basis.
 4   See Doc. No. 237. Defendant represents that he requested release to home confinement to
 5   the Warden of Tucson USP (hereinafter, “BOP”). See Doc. No. 237-1 at 3-4. The BOP
 6   subsequently denied Mr. Brackett’s request. See id. at 5.
 7           The Government filed a response stating their non-opposition to Defendant’s motion
 8   on July 21, 2020. See Doc. No. 238. While the Government does not oppose Defendant’s
 9   motion, it does express concern regarding Defendant’s disciplinary record. Specifically,
10   the Government recalled an incident where, “Defendant clinched his fists and lunged in an
11   attempt to assault staff. (Citation omitted). Defendant was then placed in the Special
12   Housing Unit. (Citation omitted). Several hours later, Defendant became disruptive. As
13   staff members were removing Defendant’s leg irons, Defendant pulled away and attempted
14   to kick and spit on staff. (Citation omitted). While Defendant claimed he could not recall
15   the two incidents, [citation omitted], Defendant was found guilty of attempting to assault
16   staff and assaulting staff. (citation omitted).” Id. at 3.
17                                         LEGAL STANDARD
18           Under § 3582, as amended by the First Step Act, Pub. L. No. 115-391, 132 Stat.
19   5194 (Dec. 21, 2018), a court may modify a defendant's sentence “upon motion of the
20   defendant after the defendant has fully exhausted all administrative rights to appeal a
21   failure of the [BOP] to bring a motion on the defendant's behalf or the lapse of 30 days
22   from the receipt of such a request by the warden of the defendant's facility, whichever is
23   earlier.” 18 U.S.C. § 3582(c)(1)(A). Upon such a motion, a court may modify a defendant's
24   sentence “after considering the factors set forth in § 3553(a) to the extent applicable” if it
25   finds “extraordinary and compelling reasons warrant such a reduction” and “such a
26
27
     1
      Mr. Brackett’s motion also lists other health issues; however, the Court finds only his HIV and
28   Hepatitis C diagnosis are relevant here.

                                                        2
                                                                                                 11cr2393-JAH
      Case 3:11-cr-02393-JAH Document 246 Filed 11/19/20 PageID.924 Page 3 of 6



 1   reduction is consistent with applicable policy statements issued by the Sentencing
 2   Commission.” Id. § 3582(c)(1)(A)(i).       The relevant Sentencing Commission policy
 3   statement sets forth several “extraordinary and compelling reasons.” U.S.S.G. §
 4   1B1.13(1)(A) & cmt. 1. The Commission also requires the defendant not pose a danger to
 5   the safety of the community as provided in 18 U.S.C. § 3142(g). Id. § 1B1.13(2).
 6                                        DISCUSSION
 7         Defendant seeks review of his sentence under § 3582(c). He has exhausted his
 8   administrative remedies.
 9         a.    Extraordinary and Compelling Reasons
10         To be eligible for compassionate release, Defendant must demonstrate that
11   “extraordinary and compelling reasons” warrant such a reduction and that the reduction is
12   “consistent [with] applicable policy statements” issued by the U.S. Sentencing
13   Commission. 18 U.S.C. § 3582(c)(1)(A). Although the statute does not define
14   “extraordinary and compelling circumstances,” the U.S. Sentencing Commission has
15   identified four categories of situations that may qualify: serious medical conditions,
16   advanced age, family circumstances, and a catch-all “other reasons.” U.S.S.G. 1B1.13,
17   application note 1(A). In application note 1 to the policy statement, the Commission
18   identifies the “extraordinary and compelling reasons” that may justify compassionate
19   release for a medical condition provides as follows:
20         (i) The defendant is suffering from a terminal illness (i.e., a serious and
           advanced illness with an end of life trajectory). A specific prognosis of life
21
           expectancy (i.e., a probability of death within a specific time period) is not
22         required[.]
           (ii) The defendant is—
23
                  (I) suffering from a serious physical or medical condition,
24                (II) suffering from a serious functional or cognitive impairment, or
                  (III) experiencing deteriorating physical or mental health because of the
25
                  aging process, that substantially diminishes the ability of the defendant
26                to provide self-care within the environment of a correctional facility and
                  from which he or she is not expected to recover.
27
28

                                                  3
                                                                                      11cr2393-JAH
      Case 3:11-cr-02393-JAH Document 246 Filed 11/19/20 PageID.925 Page 4 of 6



 1   United States Sentencing Guidelines, Application Notes, § 1B1.13(1)(A). Finally, the note
 2   recognizes the possibility that BOP could identify other grounds that amount to
 3   “extraordinary and compelling reasons.” USSG § 1B1.13, cmt. n.1(D).
 4         Relevant to the Court’s analysis, as reported in his Pre-Sentence Report, his motion,
 5   and BOP medical records, Defendant has Hepatitis C, [see doc. no. 179 at 12], and HIV,
 6   [doc. no. 238-1 at 3-5]. The Court finds that Mr. Brackett’s underlying medical conditions
 7   qualify as extraordinary and compelling reasons to reduce his sentence that are consistent
 8   with the Guidelines’ policy statement. According to the CDC, there is “no information
 9   about whether people with hepatitis B or hepatitis C are at increased risk for getting
10   COVID-19 or having severe COVID-19. However, based on available information and
11   clinical expertise, older adults and people of any age who have serious underlying medical
12   conditions, including people with liver disease, might be at higher risk for severe illness
13   from COVID-19, particularly if the underlying medical conditions are not well controlled.”
14   See    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/liver-disease.
15   html (last visited November 12, 2020). Similarly, the CDC states that those with serious
16   underlying medical conditions might be at increased risk for severe illness, which includes
17   people who have weakened immune systems. The CDC states this risk is greatest in people
18   “with a low CD4 cell count, and people not on effective HIV treatment[.]” See
19   https://www.cdc.gov/hiv/basics/covid-19.html. (last visited November 12, 2020). While
20   the effectiveness of Mr. Brackett’s treatment was not presented, the seriousness of his
21   medical conditions and the risk of severe illness while imprisoned is an extraordinary and
22   compelling circumstance as defined by United States Sentencing Guidelines, Application
23   Notes. See e.g., United States v. Ludwig, 2020 WL 4547347 (E.D. Cal. August 6, 2020);
24   United States v. Brown, 2020 WL 4745098 (S.D.N.Y. June 17, 2020).
25         b. Factors Under 18 U.S.C. § 3142(g)
26         Even where extraordinary and compelling reasons exist, the district court must
27   consider whether the defendant is “a danger to the safety of any other person or to the
28   community, as provided in 18 U.S.C. § 3142(g)[.]” U.S.S.G. § 1B1.13(1)(A), (2), cmt. n.

                                                  4
                                                                                     11cr2393-JAH
      Case 3:11-cr-02393-JAH Document 246 Filed 11/19/20 PageID.926 Page 5 of 6



 1   1. To make this assessment, the Court is directed to the factors set out in § 3142(g),
 2   including, among other things: (1) the nature and circumstances of the offense charged; (2)
 3   the history and characteristics of the person, including character, physical and mental
 4   condition, family ties, employment, financial resources, past conduct, criminal history, and
 5   drug and alcohol abuse; and (3) the nature and seriousness of the danger to any person or
 6   the community that release would impose.
 7          Here, the offense of conspiracy to distribute methamphetamine, while serious, is not
 8   a violent crime. While Mr. Brackett has an extensive criminal history, his assault
 9   conviction is nearly two decades old, while the remainder of his criminal history are drug-
10   related offenses. See Doc. No. 179 at 5-11. The Court is also concerned with Mr. Brackett’s
11   most-recent disciplinary record. However, on balance, the Court determines Defendant’s
12   release from custody is appropriate.
13          c.    Factors Under § 3553(a)
14          Section 3553(a) provides that the sentencing court must impose a sentence that is
15   “sufficient, but not greater than necessary, ... (A) to reflect the seriousness of the offense,
16   to promote respect for the law, and to provide just punishment for the offense; (B) to afford
17   adequate deterrence to criminal conduct; (C) to protect the public from further crimes of
18   the defendant; and (D) to provide the defendant with needed educational or vocational
19   training, medical care, or other correctional treatment in the most effective manner[.]” 18
20   U.S.C. § 3553(a)(2)(A)-(D). The sentencing court is also directed to consider, among other
21   factors, “the nature and circumstances of the offense and the history and characteristics of
22   the defendant” and the “need to avoid unwarranted sentence disparities among defendants
23   with similar records who have been found guilty of similar conduct[.]” Id. § 3553(a)(1),
24   (6).
25          Defendant argues that § 3553(a) factors are in favor of his early release. The
26   Government requests the Court impose Mr. Brackett to “home confinement with location
27   monitoring. . . until January 1, 2021, with location monitoring for a period of 90 days. . .
28   the Government also recommends that the Court order Defendant to participate in mental

                                                    5
                                                                                        11cr2393-JAH
      Case 3:11-cr-02393-JAH Document 246 Filed 11/19/20 PageID.927 Page 6 of 6



 1   health treatment as a condition of supervised release[, and finally, the Government requests
 2   that] the Court require Defendant to complete a 14-day quarantine period and obtain
 3   medical clearance from the BOP that he is not infected with COVID-19.” See Doc. No.
 4   238 at 3.
 5         The Court has considered the § 3553(a) sentencing factors and finds that these
 6   factors are in Mr. Brackett’s favor. Defendant has already served approximately 95% of
 7   his overall sentence, which reflects the custodial sanction to date has adequately addressed
 8   the seriousness of Mr. Brackett’s offense and adequately deters similar criminal conduct.
 9   The Court also recognizes the support Mr. Brackett has from his mother and extended
10   family to assist in his adjustment to a law-abiding life.
11
12         The Court orders the remainder of Mr. Brackett’s sentence, until January 1, 2021,
13   shall be served by way of home confinement. Defendant shall complete a 14-day
14   quarantine period and obtain a medical clearance from the BOP that he is not infected with
15   COVID-19 prior to his release. The Court further orders mental health treatment as a
16   condition to supervised release. This, in conjunction with five years of supervised release,
17   will serve as a deterrent to future criminal conduct and provide fair and reasonable
18   punishment.
19                                        CONCLUSION
20         For the reasons stated above, IT IS HEREBY ORDERED the motion for
21   Compassionate Release is GRANTED.
22         IT IS SO ORDERED.
23
     DATED: November 19, 2020
24
                                                    _________________________________
25                                                  JOHN A. HOUSTON
                                                    United States District Judge
26
27
28

                                                   6
                                                                                      11cr2393-JAH
